        Case 5:18-cv-00555-XR Document 122 Filed 08/26/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


Joe Holcombe, et al.,
   Plaintiffs,
                                              Civil Action No. 5:18-cv-555-XR
v.
                                                     Consolidated with:
United States of America,                   Nos. 5:18-cv-712-XR; 5:18-cv-881-XR;
   Defendant.                             5:18-cv-944-XR; 5:18-cv-949-XR; 5:18-cv-
                                           951-XR; 5:18-cv-1151-XR; 5:18-cv-506-
                                             XR;5:19-cv-953-XR; 5:19-cv-678-XR




  PLAINTIFFS’ KRIS WORKMAN, DAVID COLBATH, JULIE WORKMAN, AND KIP
WORKMAN’S SUPPLEMENTAL JOINT OPPOSITION TO THE GOVERNMENT’S MOTION
                       TO CERTIFY FOR APPEAL


     Plaintiffs Kris Workman, David Colbath, Julie Workman and Julie Workman

adopt and incorporate herein the Plaintiffs’ Joint Opposition to the Government’s

Motion to Certify for Appeal filed on this date (Dkt 121). In addition to the grounds

set forth in the Plaintiff’s Joint Opposition to the Government’s Motion to Certify

for Appeal, the Plaintiffs herein assert an additional basis in opposition to the

requested certification based on the vice-principal allegations in their respective

First Amended and Original Complaints. The aforementioned Plaintiffs herein

assert that the court’s order (Dkt. 59) does not involve “a controlling question of law

for as to which there is no substantial ground for difference of opinion” under 28

U.S.C §1292(b). The additional grounds on which the aforementioned Plaintiffs

assert the absence of a controlling question of law presented by the Government’s

Motion to Certify is the government’s failure to oppose or move for dismissal of the

allegations that vice principals of the United States Air Force and the United States


                                          1
        Case 5:18-cv-00555-XR Document 122 Filed 08/26/19 Page 2 of 4




of America committed the acts and/or omissions set forth in detail in these

Plaintiffs’ First Amended Complaints. (Dkt. 71 and Dkt.1 under pre-consolidated

Action No. 5:19-cv-953 and Dkt. 1 in pre-consolidated Action No. 5/10-cv-678)

     The aforementioned Plaintiffs to this supplemental opposition incorporate the

argument and authorities set forth in the Plaintiffs’ Joint Opposition to the

Government’s Motion to Certify for Appeal (Dkt 121). In addition, the Plaintiffs

herein assert that the first and third elements required under 28 U.S.C. § 1292(b)

for the court to permit an interlocutory appeal is not met. An immediate appeal
from the order will not or may not materially advance the ultimate termination of

the litigation because the Defendant United States of America did not move for

dismissal under Rule 12(b) on all bases for liability asserted by all Plaintiffs. A

basis for direct liability of the United States asserted by these Plaintiffs would and

does establish liability of the United States notwithstanding 18 U.S.C. § 922(t)(6)

under the Brady Handgun Violence Protection Act. Therefore, the certification

requested by the United States under § 1292(b) the court should deny the

certification requested under § 1292(b).

     There is no ground for substantial disagreement with the Court’s denial of

Governmental immunity under 922 (t)(6) of the Brady Act. The Workman, Colbath

and Amador Plaintiffs have asserted a direct basis for liability of the United States

based on the negligent acts and/or omissions of vice principals,         which stand

independently of the grounds made the subject of the court’s order for which the

Defendant request certification.

     On June 6, 2019 Plaintiffs’ Workman and Colbath filed their respective First

Amended Complaints (Dkt 71, 74). On August 6, 2019, Kip and Julie Workman filed

their Original Complaint asserting acts and/or omissions of negligence by vice

principals of the United States which is directly liable to the Plaintiffs. (Dkt1 under

pre-consolidated Action No. 5:19-cv-953)

                                           2
        Case 5:18-cv-00555-XR Document 122 Filed 08/26/19 Page 3 of 4




     In its Motion to Dismiss, the Government failed to address the allegations of

direct liability by the United States for all acts and/or omission by vice principals of

the United States Air Force and the Department of Defense. Acts and omissions of

vice-principals of the United States are acts and omissions of the United States

itself. Century Surety Company v. Seidel, 893 F. 3d 328, 337 (5th Cir. 2018). The

Defendant has asserted no basis in its 12(b) motion to dismiss any of those

allegations. The Defendant cannot wish away those allegations which directly rebut

the Government’s arguments under § 922(t) (6).

     The Sanders opinion relied upon by the Defendant does not even address the

vice-principal doctrine notwithstanding that the South Carolina Supreme Court

recognizes the vice-principal doctrine. See Wesley v. Holly Hill Lumber Co., 211 S. C.

40, 43 S.E. 2d 619, 621-622 (S. Ct. S.C. 1947). The Plaintiffs herein do not by the

allegations in their Original and Amended Complaints of negligence of vice

principals of the United States “attack the policies of the agency”, which was the

dismissive argument cited by the court in Sanders to hypothetically assume the

application of the discretionary functions exception. See 324 F. Supp. 3d at 639–640,

647–649.

     The discretionary functions exception has not been asserted by the United

States in its 12(b) motion nor do the allegations by the Plaintiffs asserting this

supplemental opposition represents “attacks on agency policies.” Instead, these

Plaintiffs assert multiple specific acts and/or omissions by vice principals within the

meaning of the definition of vice-principals under well-settled Texas Law. The acts

and omissions of those vice-principals will be the subject of discovery by these

Plaintiffs against the United States. Therefore, the Sanders opinion does nothing to

rebut or undermine these Plaintiffs’ allegations that vice-principals of the United

States and the United States Air Force committed the acts and/or omissions of

negligence made the basis of allegations.

                                            3
        Case 5:18-cv-00555-XR Document 122 Filed 08/26/19 Page 4 of 4




     Those allegations go unchallenged as of this date by the United States in any

12(b) Motion to Dismiss.

                                   CONCLUSION

     For the additional reasons presented herein, the Government’s motion for

certification for interlocutory appeal (Dkt. 107) should be denied.

                                        Respectfully submitted,



                                        ____/s/ Brett Reynolds______________
                                        BRETT T. REYNOLDS
                                        Federal Bar No. 19994
                                        State Bar No. 16795500
                                        btreynolds@btrlaw.com
                                        BRETT REYNOLDS & ASSOCIATES, P.C.
                                        1250 NE Loop 410, Suite 310
                                        San Antonio, Texas 78209
                                        (210) 805-9799 – Telephone
                                        (210) 455-2434 – Facsimile
                                        ATTORNEY FOR PLAINTIFFS DAVID
                                        COLBATH, KRIS WORKMAN, JULIE
                                        WORKMAN AND KIP WORKMAN




                                          4
